Citation Nr: 0619202	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 25, 
2002, for the assignment of a 10 percent evaluation for left 
vericocele.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that increased the evaluation of the 
veteran's service-connected left vericocele to 10 percent 
disabling.  The veteran perfected a timely appeal, 
challenging the effective date of the evaluation assigned.  
 
In his February 2004 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge (formerly known as a Member of the 
Board) at the local regional office.  The RO scheduled the 
hearing for December 2005.  The veteran failed to appear for 
the hearing and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the veteran's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2003).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a higher evaluation 
for his service-connected left vericocele was received on 
January 25, 2002.

2.  In a July 2002 rating decision, the RO increased the 
evaluation of the veteran's service-connected left vericocele 
to 10 percent disabling, effective January 25, 2002, the date 
of receipt of the original claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 25, 
2002, for an increased rating for left vericocele have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

VA's duties to notify and assist contained in the VCAA, 
however, are not applicable to cases such as this one in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Earlier effective date for left vericocele.

The record shows that the veteran's original claim of 
entitlement to a higher evaluation for his service-connected 
left vericocele was received on January 25, 2002.  In a July 
2002 rating decision, the RO increased the evaluation of the 
veteran's left vericocele to 10 percent disabling, effective 
February 6, 2002, the date of receipt of the original claim.  

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

As noted above, the veteran asserted a claim of entitlement 
to a higher evaluation for left vericocele on January 25, 
2002.  In addition, while the Board notes that the veteran's 
file contains medical records dating prior to January 25, 
2002, these records do not support a 10 percent evaluation 
for the veteran's condition prior to this date.  For example, 
a May 2000, urology report noted that the veteran complained 
of testicular discomfort.  The report indicated that the 
physician did not see any anatomic abnormality to account for 
the discomfort.  In addition, a January 2001 report noted 
that the veteran was seen for a small varicocele long term, 
but there was no indication of the extent or severity of the 
condition.  And finally, a March 2001 medical report 
indicated that the veteran was again seen for left testicular 
discomfort.  The physician concluded that, while the veteran 
had a large left varicocele present, the pain he was 
experiencing was not related to the veteran's varicocele.  
Based on 38 U.S.C.A. § 5110, therefore, the RO granted the 
earliest effective date for the 10 percent evaluation for 
left vericocele that the law allows.

Here, the Board notes that any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  It could be argued, therefore, that 
records of the veteran's care for his condition prior to 
January 2002 may serve as a claim of increased rating.  The 
Board also notes, however, that "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Records of the veteran's treatment for left vericocele dated 
prior to filing his claim, therefore, cannot by themselves 
serve as a claim for increased rating.  The mere receipt of 
medical records cannot be construed as an informal claim.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

For the foregoing reasons, the veteran's claim of entitlement 
to an effective date earlier than January 25, 2002, for the 
assignment of a 10 percent evaluation for the veteran's 
service-connected left vericocele must be denied.

ORDER

Entitlement to an effective date earlier than January 25, 
2002, for the assignment of a 10 percent evaluation for the 
veteran's service-connected left vericocele is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


